Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amendment filed 21 December 2021 makes two changes to the claims.  First, “liquid water as reactant of an electrolytic water splitting process and as coolant to the at least one cell unit” and second, “wherein the fluid supply unit has no regulating valve devices for equalizing the volume flows through the first electrolysis cell and the second electrolysis cell”.  The first amendment to recite liquid water clearly overcomes the previous rejection ground over Kawajiri et al in view of Tarancon et al because Kawajiri et al teach using steam (gaseous water) instead of liquid water, and the steam of Kawajiri et al cannot function as a coolant.  The second portion of the amendment additionally removes Kawajiri et al as a secondary reference for rejecting claim 1 because the claim recites that the fluid supply unit has no regulating devices for equalizing the volume flows through the two electrolysis cells.  Kawajiri et al teach orifice plates positioned at the inlet of each of the plurality of electrolysis cell stacks, such that Kawajiri et al cannot equalize the volume flow through the plurality of electrolysis cells stacks without a regulating device.  Therefore, claim 1, as amended, is allowable over the prior art of record because the prior art fails to teach or suggest a fluid supply unit for a plurality of electrolysis cell stacks that equalized volume flow through a first electrolysis cell in a first cell stack with the volume flow through a second electrolysis cell in a second cell stack while using no regulating devices for equalizing the volume flow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794